Pecora, J.
Plaintiff seeks an injunction to restrain defendant pendente lite from refusing acceptance of plaintiff’s advertisements in the classified telephone directories. No clear right to such relief has .been demonstrated. In my opinion, the telephone company in publishing a classified directory does not perform an essential public service except with respect to ordinary listings therein. As to advertisements the position of a telephone company is analogous to that of the publisher of a newspaper or magazine. Furthermore, the refusal to accept the advertisements has not heen shown to be arbitrary. Defendant has submitted sufficient facts to show that it acted reasonably in so refusing because of recent events involving the president of plaintiff corporation in connection with a similar business. Motion is denied.